PER CURIAM.
Appellant was convicted of possession of a firearm by a convicted felon and with carrying a concealed weapon, and sentenced to concurrent sentences of twelve and five years. He presents three points on appeal, one of which requires reversal and remand for a resentencing. The point demonstrating reversible error involves a count for the conviction of carrying a concealed weapon. We hold the evidence is insufficient and that appellant’s motion for judgment of acquittal should have been granted on that count. The judgment of conviction for possession of a firearm by a convicted felon is not involved in this appeal.
Accordingly, the judgment of conviction and sentence for carrying a concealed weapon is reversed and the cause is remanded for imposition of a new sentence consistent with this opinion.
DOWNEY, ANSTEAD and WALDEN, JJ., concur.